Title: To James Madison from Harry Toulmin, 20 January 1816
From: Toulmin, Harry
To: Madison, James


                    
                        Honoured & dear Sir,
                        
                            Fort Stoddert
                            20th. Jany 1816
                        
                    
                    I almost blush at my own presumption when I take the liberty of addressing you upon the present occasion. There is not a man in America, who has more uniformly than myself felt a confidence in the principles and wisdom of the national executive: and if a knowledge of local circumstances, induce me to become a humble petitioner in behalf of thousands around me; I trust it will be ascribed to the warmth of benevolent feelings, and not to the smallest disposition to call into question, the justice & rectitude of the measures of government. It was not till saturday last that your proclamation of Decr. 12th. reached this part of the country. There had been rumours two or three weeks before that orders had been issued for removing the settlers on the Alabama: but they seemed to be generally discredited. On the first report, I addressed a letter on the subject to Genl. Jackson, and to one or two other gentlemen at Washington city: having on my mind the impression that the measure of removing settlers, was merely a matter in agitation, and not a thing fully decided upon by the government. It is possible therefore (tho I do not particularly recollect) that I may have spoken with more confidence in my own opinion, than my respect for the chief magistrate would permit me to do, concerning a measure actually adopted.
                    I now venture, with much diffidence and humility to address you personally: but not by any means to complain of the principle or purport of the proclamation, but merely to intercede with you for such a relaxation of its terms, as my knowledge of the situation of the parties to be affected by it, convinces me would be an act of humanity to the individuals, and of benefit to the public. The exposition, indeed, given in the National Intelligencer, of Decr. 16th. of the grounds of the president’s proclamation, gives such a

statement of facts as cannot fail to justify the general measure. I trust however that the mis-conduct imputed to intruders, has not of late in any great degree, been exhibited by settlers in this part of the Mississippi Territory: & I should be extremely sorry that blameless men, should become sufferers, through the imprudence or wickedness of those whose conduct is so highly reprehensible.
                    As to myself, I have not the smallest interest in the case. I never encouraged settlements on public lands, and long since chose to forego the opportunity of settling in that part of this country which I preferred, rather than afford an example of intruding upon the national property.
                    The practice, however, became general: and so much was it connived at, or rather encouraged, that although the principles of legislative representation in this territory, were in other respects, by no means liberal, yet a distinct representation in the territorial legislature, was given by law to counties, in which not a single man resided who was not an intruder.
                    This circumstance would surely have a strong influence on public opinion: and it cannot be wondered at that an idea should have prevailed that this act of congress was intended to operate simply against settlers under the Yazou speculation. The fact is that men received political rewards for settling on the public lands. As few, perhaps, as half a dozen men who happened to be freeholders else where, became entitled to elect a member to the general assembly, in consequence of their removing to the lands of the United States, and thus acquired possibly one hundred times the political consequence and power, which belonged to them whilst they remained on the lands they actually owned. Is it possible that under such circumstances, the mass of settlers should regard themselves as guilty of a crime?
                    When the treaty was concluded with the Creek Indians an idea generally prevailed, that General Jackson had recommended and encouraged the immediate settlement of the ceded territory. The national benefits which in some points of view, would flow from such a step, gave an air of probability to the report, that such encouragement had been given. What the fact was; I do not know for I never thought of mentioning it to the General: but I do know that the President himself, has, by some among the settlers, been understood as expressing in his late Message to Congress, high satisfaction in the rapid settlement of the Alabama country!
                    The friends who mentioned this to me, mentioned it as a decisive proof that the report of orders having been issued for the removal of settlers, was utterly false.
                    I was surprised at the intelligence, and somewhat humbled to think of the carelessness with which I must have read the President’s Message. I came home & examined it: and accordingly found that the President had mentioned amongst the strongest features of the flourishing condition of our country, “a population rapidly increasing on a territory as productive as

it is extensive.” My friends had proceeded up the river: and it is well they had! for it would have been a very unthankful task of mine, to attempt to persuade them that the territory alluded to was not the Mississipi Territory, nor even that portion of it which had lately been ceded by the Creek Indians!
                    There are two main settlements in the Country acquired by Genl. Jackson’s treaty. One of them is on the Cauhauba, between the Alabama & Tombigby.
                    It is altogether an insulated settlement. It is said that several hundred families are established there. I do not know that any of the settlers have penetrated to our old settlements on the Tombigby. The emigrants have come principally I believe from Tennessee, and have during the last year derived their support from that quarter, traversing a wilderness, as I suppose of from 200 to 250 miles, with every bushel of corn: but I cannot pretend to precision. The other main new settlement is on the Alabama itself, and its smaller waters.
                    This is more immediately connected with our older settlements. The emigrants are principally, I believe from Georgia & S. Carolina, and from this part of the Missi. Territory. The two former have traversed a wilderness of about 270 miles to get to the place.
                    The last have not been obliged to encounter the same inconveniences: but few of them, I believe, own land, even here. I have never been able to obtain any accurate information, as to the amount of the population in the Alabama settlement. I am told however that all the good land is occupied. There are also small settlements, it is said, in different places between the Alabama and Chattahouchie.
                    The point to which I am desirous to solicit with all respect and diffidence, the attention of the Executive, is the impossibility which it will be to carry into effect so early as march next, the order for removal, without absolute ruin to a large proportion of the unfortunate settlers. When we take into view the distance which they travelled to get to the country, in addition to the losses and inconveniences which always attend breaking up an old establishment; it must be evident that their means of travelling must, in a large proportion of cases, be entirely exhausted. They were obliged to travel with their families, furniture & provision, before they reached their place of destination, over the same ground, on which it cost the United States, a year ago, from 30 to 40 dolls: to transport a barrel of flour. They have cleared lands: they have procured stock: they have built houses: and many of them have raised crops for their present year’s subsistence. Under such circumstances, to return back to Georgia or Tennessee would be impracticable to some, ruinous to others, & distressing to all. In distant parts of the United States it will, no doubt, be thought, that in the immense country which is now ready for sale, between the Tombigby and Pearl river,

there can be no difficulty for all the settlers to be accommodated, who have seated themselves, without authority, on the public lands.
                    Multitudes, however, have not money at the present moment to pay the first instalment: but if they had; I doubt whether they would find land enough to suit their habits, their constitutions, & their reasonable expectations. After emigrating so far in search of a better country; they will hardly be contented with poor pine woods: and there is really nothing else between the Tombigby and Pearl river, excepting the river swamps, and some sma⟨ll⟩ tracts of country, now pretty generally occupied, nea[r] the Choctaw boundary. So poor is the country that I often travel, in going my circuit, a distance of 50 or 60 miles without seeing a house. As to the swam⟨p⟩ lands; white men cannot safely reside in them.
                    I doubt whether those from Tennessee could safely cultivate them: but if they could; their habits would extremely revolt at the plan of living in the pine wood⟨s⟩ and cultivating a field two miles off, in a swamp.
                    I am at a loss therefore to conceive what is t⟨o⟩ be their fate for the ensuing year. It will be some time before the people on the Alabama will generally be aware of the contents of the proclamation.
                    Those on the Cauhawba may not hear of it for a month to come. Corn in this country ough⟨t⟩ to be planted in the month of March. They ar⟨e⟩ now clearing lands. If they are removed; they will be obliged to clear again in other places, at the very moment they ought to be planting. The season will be lost: and their families must suff⟨er⟩.
                    I would, therefore, beg leave humbly to suggest, whether humanity does not recommend some indulgence: and whether much evil might not be prevented, and every valuable purpose accomplished, by suspending the order for removal from the 10th. of March to the last of November?
                    Should the lands be sold in the intermediate time; it would still be extremely desirable, that the occupants should be permitted to gather their crops.
                    Such an indulgence would, I conceive, be an act not only of humanity, but of policy. The next winter would then find provisions abundant in this country: and the purchasers of public lands would feel a confidence in making settlements, from a knowledge of this circumstance. They would even bid more freely at the public sales.
                    They would not be detered by the stigma of buying peoples’ crops over their heads.
                    Should fears still be entertained of the effect of combinations among settlers at the public sales, I cannot but think the remedy to be both easy and effectual, by directing the sales to be held not at St. Stephens, but at Knoxville, or Augusta, or Char[l]eston, or even Washington City. If threats be made at the sales by combinations of settlers it is not the fear of bodily

harm which operates on men’s minds, so much, I think, as the fear of public opinion. Where this did not exist against them; it would not be thought of.
                    As to prosecutions for offences with regard to public lands, I doubt whether they can be of any avail, till the Congress shall organize a court whose juridiction, and power of summoning juries shall be co-extensive with the district east of Pearl river. The jurisdiction of our superior courts is governed by county limits: and how can a jury be found in Monroe county to convict a man of intrusion, where every man is an intruder.
                    In truth the duties of the single judge allotted to the largest part of the Mississippi Territory, are so comprehensive, and I think I may say so burthensome, as well as so perplexing in consequence of the intermingling of federal & territorial powers in a country where there are perhaps as many suits in which the U. States are parties as in some of the federal judiciary districts; that I despair of seeing business dispatched with ease, till courts shall be established correspondent with the growing extent of the country, & increase of the population.
                    I am afraid I have said too much. But when writing about countries & situations so distant from the seat of government & so detatched, it is not easy to distinguish what is important from what is superfluous. I therefore pray your indulgence.
                    I prefered a personal address, presuming as it might seem, to any public petition. I believed it would do the same good, and not create that popular excitement, which petitions often generate.
                    Happy should I be would you authorize me to quiet the minds of the settlers, and to give them some assurance, that they will not be disturbed, whilst making & securing the crops they are now about to plant, under such conditions as you may be pleased to annex to the permission to remain. I have the honour to be dear Sir with the highest respect & consideratn your most faithful & obedt. servt.
                    
                        
                            Harry Toulmin
                        
                    
                